department of the treasury internal_revenue_service washington d tax exxamot ane government extities mar set ep rr az taxpayer dear’ this letter constitutes notice that approval has been granted for your request for a 5-year automatic_extension for amortizing the unfunded llabillties as of january _ forthe above-named plan which are described in saction sec_431 b b and b of the intemal revenue code code and sec_304 bx2 b and b of the employae retirement income securlty act of ‘erisa’ this extension is effective with the plan_year beginning january this extension applies to the amortization charge bases as identified in your application submission established aa of january with a total ‘outstanding balance of dollar_figure the extension of the amortization periods of the unfunded liabiities of the plan was granted in accordance with sec_431 of the code sec_431 d a of the code requires the secretary to extend the period of time required to amortize any unfunded lability of a plan for a period of time not in excess of years if the plan submits an application meeting the criterla statad in sec_431 1b tha plan has submitiad the required information te meet the criteria in section d b including a certification from the plan's actuary that as of that data i absent the extension under subparagraph plan woukd have an accumulated_funding_deficiency in the current plan_year or any of the succeeding plan years a the ll tha plan spansor has adopted a plan to improve the plan’s funding statue uill the plan ie projected to have sufficient assats to timely pay expected benefits and anticipated expenditures over the amortization period as extended and iv the notice required under paragraph a has been provided we have sent copy of this letter to the manager to the manager and to your authorized representative pursuant to a power af attomey on file in this office ‘this ruling is directed only to the taxpayer that requested it sec_6110 kx3 of the internal_revenue_code provides that it may not be used or cited by others as precedent if you require further assistance in this matter please contact sincerely yours m27 david m ziegler manager ep actuarial group
